Citation Nr: 1212887	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  06-14 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected spine disabilities.

2.  Entitlement to an increased rating for postoperative lumbar laminectomy, rated as 20 percent disabling effective prior to December 3, 2007, and as 40 percent disabling from April 3, 2008 (with a 100 percent rating under 38 C.F.R. § 4.30 from December 3, 2007 to April 3, 2008).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from February 1969 to February 1994.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded this case for additional development in September 2010, specifically for VA examinations addressing the etiology of the Veteran's hypertension and the present severity of his lumbar spine disability.  The directives of the Board remand were complied with.

After the case was certified to the Board, the Veteran submitted additional evidence that had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran waived RO jurisdiction of the evidence.  The Board also requested a faxed copy of a May 20, 2008 VA examination report, which was added to the file in March 2012.  The RO has already considered this evidence as reflected on an August 2008 rating decision.  Therefore, no remand for RO consideration of this evidence is required, either. 

The Veteran has claimed entitlement to service connection for scars of the cervical and lumbar spine associated with  surgeries for his service-connected cervical and lumbar spine disorders.  See Statement from Veteran's representative dated March 11, 2005.  A claim for service connection for obstipation as secondary to service-connected postoperative lumbar laminectomy has also been raised.  See January 2011 VA examination.  THESE MATTERS ARE REFERRED TO THE RO FOR APPROPRIATE ACTION.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Effective prior to December 3, 2007, the Veteran's lumbar spine disability is manifested by forward flexion most severely limited to 90 degrees and mild functional impairment.  

2.  Effective April 3, 2008, the Veteran's lumbar spine disability is manifested by limitation of flexion to at worst 30 degrees, with no ankylosis.  

3.  During the entire appellate period, the Veteran has mild incomplete paralysis of the right and left lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for the service-connected lumbar spine disability have not been met, effective prior to December 3, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DC 5235-5342, 5243 (2011). 

2.  The criteria for a rating higher than 40 percent for the service-connected lumbar spine disability have not been met, effective from April 3, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DC 5235-5342, 5243 (2011). 

3.  During the entire appellate period, a separate 10 percent rating, and not higher, is granted for neurological impairment of the right lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, DC 8520 (2011). 

4.  During the entire appellate period, a separate 10 percent rating, and not higher, is granted for neurological impairment of the left lower extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, DC 8520 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in November 2004 and March 2006 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified in the March 2006 letter that he should submit evidence demonstrating the effect that worsening of his lumbar disability had on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In addition, the March 2006 letter provided the Veteran with information on how VA determines and assigns effective dates.  As such, the November 2004 and March 2006 letters satisfied VA's duty to notify.   The claim was most recently readjudicated in an October 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Regarding the duty to assist, the RO has obtained the Veteran's service and VA treatment records.  The Veteran submitted some private treatment records.  The RO also has provided him with VA examinations.  The RO complied with the Board's September 2010 remand by means of an October 2010 letter to the Veteran, obtaining his relevant treatment records, and scheduling him for a VA examination of his spine in January 2011.  This examination is adequate as it provided all information requested in the remand.  The Veteran submitted a waiver of RO consideration for additional evidence received in December 2011.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Increased Rating for the Lumbar Spine

The RO originally granted service connection for a lumbar spine disability status post laminectomy L4-5 in a September 1994 rating decision assigning a 10 percent rating from March 1, 1994.  Subsequently, the RO assigned a temporary total rating for lumbar surgery from June 12, 1997, and a 20 percent rating for the lumbar spine disability from August 1, 1997.  In May 1999, the RO assigned another temporary total rating for lumbar surgery from December 29, 1998, and a 20 percent rating from March 1, 1999.

The Veteran filed an increased rating claim for his lumbar spine disability in November 2004.  He also sought service connection for erectile dysfunction and special monthly compensation for loss of use of a creative organ secondary to his lumbar spine disability.

In January 2008, the RO assigned a temporary total rating for lumbar surgery from December 3, 2007 and a 20 percent rating from April 3, 2008.  The Board addressed this matter in September 2010 and granted service connection for erectile dysfunction and special monthly compensation for loss of use of a creative organ, but remanded the increased rating claim for the lumbar spine disability, as the evidence of record indicated that the Veteran had not been examined since his last spine surgery in December 2007.  It appears, however, that an August 2008 rating decision had not been added to the file at that time, in which the RO granted an increased rating of 40 percent for the lumbar spine disability from April 3, 2008, based on a May 2008 VA examination report (which also was not of record at that time).  

The Veteran has not indicated that he is satisfied with these ratings.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, DC 5243 for intervertebral disc syndrome.  Intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.   

Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height warrants a 10 percent disability rating.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, DC 5237 (2011).

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

In evaluating the Veteran's claim, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  The intent of the schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

A November 2004 letter from the Veteran's private physician, Dr. Holt, notes the Veteran had undergone multiple lumbar discectomies and underwent posterior fusion in 1997.  He had a recent MRI that showed degenerative disc disease and stenosis proximal to the fusion of L4-5 and S1.  It was noted that they could not predict the rate of progression of the degenerative disc disease but that eventually he would require further surgery, i.e., fusion.

A February 2005 VA examination report shows the Veteran reported constant pain at a 5 out of 10, described as dull and throbbing with some radiation to the right lower extremity more than the left.  He denied any falls or unsteadiness.  He reported some difficulty with walking and used a cane a few times.  He also reported some difficulty with activities of daily living in that he could not bend easily to brush his teeth, ties his shoes, or shower.  He had not been prescribed any bedrest in the last 12 months.

Physical inspection of the spine showed vertical scars from surgeries with no erythema, inflammation, or tenderness on palpation.  The Veteran reported tingling when doing straight leg raising.  He could lift both legs to 85 degrees.  Flexion was to 90 degrees.  Extension, lateral flexion, and rotation were normal.  There was no change in range of motion with repetition.  Neurological examination showed sensation to be intact.  Motor strength was normal.  Deep tendon reflexes were 2 out of 4 on the right lower extremity and 3 out of 4 on the left.  X-ray of the lumbar spine showed status post laminectomy at L4 and L5 with bony fusion at L4-S1.  There were no compression fractures or evidence of spondylolisthesis.  The diagnosis was lumbar spine status post laminectomy with mild functional loss of range of motion due to pain.  It was noted that pain had the major functional impact.

A March 2005 treatment record from Dr. Holt notes that the Veteran was having pain radiating to the leg with some tingling sensation down the leg.  An MRI was provided showing postoperative decompressive laminectomy changes at L4-5 and L5-S1; degenerative disc disease with mild disc bulges at L2-3 and L3-4, hypertrophic osteoarthritic changes; mild to moderate spinal stenosis; and minimal enhancing epidural scar tissue at the operative site.  A July 2005 lumbar CT myelogram also showed moderate to severe multifactorial spinal canal stenosis at L2-L3 and L3-L4, and minimal retrolisthesis at L2-L3.

The Veteran was seen at the Emory Spine Center in June 2006.  The physician reviewed the Veteran's treatment records from Dr. Holt.  It was noted that there was probably clinically significant stenosis at L3-4 level.  The facet joints appeared to be morphologically normal and of a favorable orientation.  The decompression and fusion from L4 to S1 was well-healed without any evidence of persistent neurological compression.  There was minimal stenosis at L2-3.  It was noted that conservative management had failed and the physician recommended a decompression at the L3-4.

The Veteran saw Dr. Holt again in January 2007.  The Veteran reported that he was having quite a bit of lower back pain and difficulty sitting, walking, or standing for long periods of time.  Review of his CT myelogram revealed severe spinal stenosis at L2-3, L3-4, and retrolisthesis on L3-4 on plain x-rays that day.  Treatment options were discussed.  The impression was degenerative disc disease with severe spinal stenosis.  Records from Dr. Holt dated in February 2007 show that the Veteran had normal motor testing (5/5) with sensory and deep tendon reflexes intact.  The Veteran was seen again in July 2007.  It was noted that range of motion was limited.  Lumbar spine films showed solid fusion from L4 to the sacrum.  There also were some degenerative changes, which were marked at L2-3 and moderate at L3-4.  The impression was lumbar radiculopathy and sacroiliac joint dysfunction.  

The Veteran subsequently underwent a lumbar facet block at L2-3 and L3-4 and bilateral SI joint injections and was seen for follow-up treatment in September 2007 and October 2007.  It was noted that the injections did not work and that they would go ahead with lumbar surgery.  A lumbar surgery consisting of posterior segmental instrumentation of L2-3 and L3-4, posterolateral fusion of L2-3, and L3-4, and lumbar decompression with foraminotomies of L2-3 and L3-4 was performed on December 3, 2007.  The pre-operative diagnosis was spinal stenosis and lumbar instability.
 
A May 2008 VA examination report shows the Veteran had a history of leg or foot weakness but no history of urinary or bowel problems, numbness, paresthesias, falls or unsteadiness.  He did have fatigue, decreased motion, spasms, and pain associated with the low back.  The pain was sharp with turning or sitting wrong, but otherwise was a dull pain, and it was severe and constant.  There was no radiation of the pain.  Spinal flare-ups were severe and lasted hours.  Functional impairment during a flare-up was described as 100 percent.  The Veteran indicated that he had six days of incapacitating episodes within the last 12 months (in addition to the eight weeks post-operation).  He used a brace and was unable to walk more than a few yards.

On physical examination there was no spasm or atrophy in the thoracic sacrospinals but there was guarding, pain with motion, tenderness, and weakness.  Inspection of the spine was normal with no abnormal spinal curvatures.  He walked with an antalgic gait.  Motor examination in the lower extremities was 4 out of 5 showing active movement against some resistance.  There was normal muscle tone with no atrophy.  Sensory examination in the lower extremities was normal.  Reflex examination in the lower extremities was hypoactive at the knees and ankles (1/4), but was otherwise normal.  There was no thoracolumbar spine ankylosis.  Range of motion showed that flexion was to 35 degrees with pain beginning at 35 degrees.  Flexion after repetitive use was to 30 degrees based on pain.  Extension was to 20 degrees with pain beginning at 20 degrees.  After repetitive motion, extension was limited to 15 degrees based on pain.  The diagnosis was status post laminectomy and Harrington's rods fixation from L2-S1 and intertransverse fusion from L4-S1 with limited range of motion and pain; mild spondylosis with small marginal spurs from T11-S1; and degenerative disc with chondrocalcinosis at L4-S1.  The examiner noted that the Veteran had lost 9 weeks of work in the past 12 months, i.e., 8 weeks post-operative in December 2007 and 6 additional days due to back pain.

The Veteran was seen in a private neurology clinic in 2008.  Treatment records dated from May 2008 to February 2010 show that sensory and musculoskeletal examination was consistently intact and that deep tendon reflexes were 2+.  The ongoing assessment was lumbar radiculitis.  It was noted that the Veteran still had a great deal of pain in the back and was set up for physical therapy.  He also was using a back brace.  

The Veteran also was seen by Dr. Holt from August 2008 to June 2010.  Treatment records note continued complaints of low back pain and findings of SI joint dysfunction and that he received SI joint injections in September 2008.  It also was noted that he was wearing a Sport-All brace.  An August 2008 treatment record notes that the Veteran's pain was over the SI joint and that Dr. Holt did not see any sort of compression on the new MRI study.  So he did not really think it was coming from a nerve and that it was more of an SI issue.  X-rays in June 2010 note that the rod and screw device was in good position and there was good bone graft forming in the posterolateral gutters.  The fusion appeared to be incorporating.

A January 2011 VA examination report shows the Veteran complained of constant low back pain described as dull and throbbing extending down the right leg.  He indicated that the pain intensity had increased over the last year.  He rated the pain at a 5 out of 10 but noted that prolonged sitting, standing, or walking, or turning the wrong way aggravated the pain.  Severe flare-ups were caused by carrying anything heavy or rainy weather and occurred weekly.  There was no additional limitation of motion or other functional impairment during a flare-up.  He had had no incapacitating episodes of spine disease.

There was numbness, paresthesias, and leg or foot weakness, in addition to a history of unsteadiness.  The Veteran also complained of pain radiating down the right leg.  He used a cane and had some limitations in walking more than half a mile.  Inspection of the spine was normal, though there was some lumbar flattening.  There was no thoracolumbar spine ankylosis.  There was guarding and pain with motion but no spasm, atrophy, tenderness, or weakness in the thoracolumbar spinals.  Range of motion was to 40 degrees of flexion, limited to 35 degrees due to pain after repetitive motion; and 10 degrees of extension, unchanged after repetitive movement.  Reflex examination was normal in the lower extremities.  Sensory and motor examination in the lower extremities also was normal.

In reviewing the medical evidence of record, a rating higher than 20 percent is not warranted for the lumbar spine disability, prior to December 3, 2007.  The February 2005 VA examination report notes that the Veteran had not been prescribed any bedrest within the past 12 months.  Flexion was to 90 degrees and there was no change in range of motion with repetitive movement.  The Veteran's lumbar spine symptoms appeared to get more severe in 2007, but there no range of motion studies performed at that time other than the July 2007 finding that range of motion was limited; nor were there any indications of physician-prescribed bedrest.   Thus, the preponderance of the evidence shows that a rating higher than 20 percent was not warranted for the spine during this time frame under the General rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

However, the Veteran complained of radiation of pain into the lower extremities on VA examination in February 2005 and there was tingling on straight leg raising.  Additionally, Dr. Holt diagnosed lumbar radiculopathy in July 2007.  Therefore, the Board finds that a separate 10 percent rating is warranted for the right and left legs, respectively, under Diagnostic Code 8520.  A rating in excess of 10 percent is not warranted because the evidence does not approximate a finding of moderate incomplete paralysis.  To the contrary, neurological and motor examination was normal on VA examination in February 2005, as well as on examination by Dr. Holt in February 2007.  

For the time period following the expiration of the temporary total rating, i.e., beginning April 3, 2008, the Veteran has not had six weeks of incapacitating episodes.  On VA examination in May 2008, the examiner noted that the Veteran had lost 9 weeks of work in the past 12 months, i.e., 8 weeks post-operative in December 2007 and 6 additional days due to back pain.  Thus, 8 of these weeks occurred during the time period for which the Veteran was already assigned a temporary 100 percent rating under 38 C.F.R. § 4.30, with only 6 additional days during the course of the year.   Additionally, the January 2011 VA examination report shows that the Veteran has no incapacitating episodes of spine disease.  Therefore, a rating in excess of 40 percent is not warranted for the lumbar spine disability under DC 5243 from April 3, 2008.  

The January 2011 VA examination report shows that range of motion of the lumbar spine was most severely limited to 35 degrees with no ankylosis of the thoracolumbar spine.  In the absence of unfavorable ankylosis of the entire thoracolumbar spine, a rating in excess of 40 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  

With respect to the neurological impairment of the right and left lower extremities, the Board finds that a rating in excess of 10 percent for either leg is not warranted.  VA examination in May 2008 showed only mild weakness of the lower extremities, i.e., 4/5; normal light touch, vibration, pinprick, and position sense of the lower extremities.  There was no abnormal sensation, and knee and ankle jerk were only mildly reduced at 1+/4, with 2+ being normal.  Plantar flexion was normal.  Private neurology clinic treatment records dated from May 2008 to February 2010 show that sensory and musculoskeletal examination was consistently intact and that deep tendon reflexes were 2+.   VA examination in January 2011 showed normal neurological examination of the lower extremities.  This does not approximate a finding of moderate incomplete paralysis of either extremity. 

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as functional impairment due to pain has been addressed by the 20 and 40 percent staged ratings assigned in this decision. See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).  

The Veteran genuinely believes that he is entitled to an increased rating for his lumbar spine disability.  His factual recitation as to symptomatology associated with the lumbar spine is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his lumbar spine disability, and his views are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's spine and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that a rating in excess of 20 percent rating is not warranted for the thoracolumbar spine disability, effective prior to December 3, 2007, and a rating in excess of 40 percent is not warranted from April 3, 2008, forward.  There are no objective medical findings that would support the assignments of higher ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, a separate 10 percent rating, and not higher, is warranted for the right and left lower extremities, respectively, under DC 8520.

The issue of entitlement to a total disability rating based on individual unemployability also has not been raised by the record as part of the Veteran's increased rating claim for his lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran, his wife, and a co-worker have submitted statements that the Veteran has struggled significantly with his lumbar spine disability at work.  However, the record shows that the Veteran is still working full-time and there is no indication that his employment is marginal.  The most recent examination in January 2011 notes that the Veteran had missed three weeks of work within the past 12 months because of medical appointments and spinal problems but also notes that he was employed full-time as an internal auditor.  While the Veteran's lumbar spine disability would no doubt make working difficult, there is no evidence in the record that the Veteran has been rendered unemployable due to his lumbar spine disability.  

III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's lumbar spine disability (i.e., limited motion and some incapacitating episodes) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The ratings under the General Rating Formula for Diseases and Injuries of the Spine specifically contemplate such symptoms as limitation of motion of the spine; and DC 5243 contemplates incapacitating episodes.  Thus, the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to an increased rating for postoperative lumbar laminectomy, rated as 20 percent disabling, effective prior to December 3, 2007, is denied. 

Entitlement to an increased rating for postoperative lumbar laminectomy, rated as 40 percent disabling, effective from April 3, 2008, is denied. 

For the entire appellate period, entitlement to a separate 10 percent rating, and not higher, for neurological impairment of the right lower extremity is granted.

For the entire appellate period, entitlement to a separate 10 percent rating, and not higher, for neurological impairment of the left lower extremity is granted.


REMAND

The Veteran seeks service connection for hypertension.  He asserted in his claim in December 2004 that his hypertension was secondary to his back and neck disabilities, specifically the pain and medication used to treat those service-connected conditions.

The record shows both positive and negative evidence regarding whether the pain associated with the spine disabilities and the medication used to treat the spine conditions has caused or aggravated his hypertension.  

However, there is also evidence of a possible presumptive and/or direct relationship between the Veteran's hypertension and his military service.  On a January 2011 VA examination report, the Veteran stated that he was treated for and diagnosed with hypertension in 1994 or 1995, which could be within one year after his discharge from military service.  He also submitted a statement on a VA Form 21-4138 in November 2010 that he had been treated at the VAMC in Montgomery, Alabama since 1994.  (Hypertension diagnosed within one year of service is presumed to be related to service under the provisions of 38 C.F.R. §§ 3.307, 3.309).  There is a July 1994 VA examination of record and VA and private treatment records dated in 1995, but no other medical records in the claims file in this time frame that show a diagnosis of hypertension.  The Veteran should be given the opportunity to either submit or identify any private records so that efforts can be made to obtain them.  The RO also should ensure that all records from the VAMC in Montgomery have been obtained.

The service treatment records document multiple instances of elevated blood pressure readings but do not show any diagnoses of hypertension.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), under Diseases of the Arteries and Veins. These must be confirmed by readings taken two or more times on at least three different days. Id.

A December 1988 service treatment record shows a blood pressure reading of 130/88 and complaints of low back pain.  A March 1990 emergency room record shows complaints of numbness in the right arm and chest pain.  The blood pressure reading was 130/88.  A September 1990 treatment record shows a blood pressure reading of 140/90.  In February 1991, the blood pressure was 130/90.  A September 1991 treatment record shows a blood pressure reading of 140/86.  A May 1993 treatment record notes a blood pressure reading of 129/96; and a November 1993 treatment record shows a blood pressure reading of 132/86. 

A few months after service, a July 1994 VA examination report shows recurrent headaches and a blood pressure reading of 136/86.  However, a hypertension diagnosis is not of record until a January 2002 private treatment record notes that the Veteran had a recent history of hypertension.  It was noted that the Veteran had been started on Monopril ace inhibitor in April 2001.  The record also noted that he previously smoked but had stopped in 1985.  A February 2005 VA examination shows the Veteran reported being diagnosed with high blood pressure two or three years ago and having a transient ischemic attack in the spring of 2001.

An October 2011 medical opinion relates the Veteran's hypertension directly to his military service.  The opinion is not probative enough to warrant a finding of service connection because the physician notes that the Veteran's hypertension quite possibly is related to a service-connected injury in 1972.  A medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  However, the October 2011 opinion along with other evidence of record is enough to trigger the necessity of another VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the evidence of record an opinion is warranted to address the likelihood that the Veteran's current hypertension is related to his military service on a direct basis.   If a direct (or presumptive) relationship to service is not shown, the opinion should also resolve the conflicting opinions of record regarding whether the Veteran's service-connected lumbar spine disability, including the medications taken for this disability, caused or aggravated the Veteran's hypertension.

With respect to a separate neurological evaluation associated with the lumbar spine disability, the Veteran has complained of pain radiating to the lower extremities and records also note a history of weakness in the lower extremities, the use of a cane, and findings of lumbar radiculitis in 2008.  However, neurological, reflex, sensory, and motor examination in the lower extremities has consistently been normal.  Some of the treatment records note a sacroiliac weakness, but the Veteran's private physician, Dr. Holt, made the assessment that the findings in the sacroiliac joint were not related to the lumbar spine disability.  He noted in August 2008 that an MRI study did not show any sort of compression so it did not appear that the sacroiliac dysfunction was coming from a nerve.  It was also noted that a June 2010 x-ray examination report showed that the rod and screw device was in good position and there was good bone graft forming in the posterolateral gutters.  

In addition, there is evidence of a possible separate compensable rating for bowel impairment associated with the lumbar spine disability.  A January 2011 VA examination report notes that the Veteran had obstipation secondary to his service-connected lumbar spine disability.  

As the Veteran's lumbar spine disability is presently rated under the General Rating Formula for Diseases and Injuries of the Spine, he is entitled to be rated separately for any associated neurological impairment.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Although the Veteran is already compensated for erectile dysfunction, it is not clear from the findings of record whether the Veteran is entitled to additional separate compensable rating(s) for neurological impairment secondary to the spine.  Thus, additional development is warranted in this regard. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or sign the proper release form for records referenced on the January 2011 VA examination report in which he stated he was diagnosed with hypertension in 1994 or 1995.  If the Veteran complies with the RO's request conduct any necessary development to obtain the records.  If any necessary efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

2.  Make arrangements to obtain any outstanding records pertaining to hypertension from the VAMC in Montgomery, Alabama dated from 1994 to 2002.

3.  Thereafter, schedule the Veteran for a VA hypertension examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should consider the opinion provided by Dr. Herrick on October 27, 2011.  

(b)  If the answer to the above question is negative, please state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension was caused by his cervical and/or lumbar spine disability (including pain associated with and medications taken for these disabilities).  

(c)  If the answer to the above question(s) is negative, please state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension was aggravated by his cervical and/or lumbar spine disabilities (including pain associated with and medications taken for these disabilities).  

In making the assessments regarding a causal or aggravation connection between the hypertension and spine disabilities (including medications taken) please review the article on Celebrex causing hypertension, and the NLM/NIH article on secondary hypertension from medication, as well as the opinion from Dr. Hedberg from Alabama Psychiatric Services on March 21, 2006, the opinions from Dr. Lindsay at the Alabama Family Practice on November 4, 2011 and October 4, 2010, and the February 2, 2011 opinion from VA Ambulatory Care Nurse Practitioner Latimore.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


